Citation Nr: 1201752	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  07-04 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for postoperative arthrotomy of the left knee, chondromalacia patella.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from June 1978 to November 1980.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2004 decision by the RO which denied an increase in the noncompensable evaluation then assigned for the Veteran's left knee disability.  A hearing at the RO was held in October 2006.  

By rating action in December 2006 the RO assigned an increased rating to 10 percent; effective from March 13, 2004, the date of receipt of claim for increase.  38 C.F.R. § 3.400(o)(2).  The Board remanded the appeal for additional development in November 2010.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have been obtained by VA.  

2.  The Veteran's left knee disability is manifested by pain and flexion to no less than 135 degrees, without instability, subluxation or other impairment of the knee; functional limitation due to pain, incoordination, fatigability, on repetitive use or during flare-ups is not demonstrated.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 percent for postoperative arthrotomy of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, including Diagnostic Codes 5099-5014 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in March 2004.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records and all VA medical records have been obtained and associated with the claims file.  The Veteran was examined by VA on multiple occasions during the pendency of the appeal and testified at a hearing at the RO in October 2006.  Additionally, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2011).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  


Left Knee Disability

Initially, it should be noted that the Board has reviewed all the evidence of record, including but not limited to the Veteran's contentions and testimony from the October 2006 RO hearing, the VA treatment records, and the findings from the VA examinations conducted April 2004, October 2006 and December 2010.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, it is not required to discuss each and every piece of evidence in a case.  The relevant evidence including that submitted by the Veteran will be summarized where appropriate.  

The Veteran contends that he has chronic left knee pain particularly after prolonged standing or walking, and believes that the 10 percent evaluation assigned does not reflect the current severity of his knee disability.  

Regarding the Veteran's contentions, while he is competent to offer evidence as to the visible symptoms or manifestations of his disabilities, his belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Veteran's left knee disability is rated 10 percent disabling under Diagnostic Codes (DC) 5099-5014, and is rated as arthritis under the rating schedule based on limitation of motion.  

Under DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The knee is a major joint.  38 C.F.R. § 4.45.  

Under DC 5261, limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees, and a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71, DC 5261.  

Under DC 5260, limitation of flexion of a knee warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees and a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71, DC 5260.  

The normal range of motion for a knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2011).  

In this case, the Veteran's complaints and the clinical and diagnostic findings on the medical reports of record were essentially the same throughout the pendency of this appeal and were manifested principally by chronic pain, mild crepitus and some slight limitation of flexion.  When examined by VA in April 2004, he had full and painless active and passive range of motion (0 to 140 degrees), with no additional limitation of motion on repetitive movement.  There was no instability or subluxation, drawer sign and McMurray's test were negative and the Veteran had full weight bearing on the left knee.  

A VA MRI of the left knee in April 2004 revealed a small ganglion cyst in the inferior aspect of the posterior collateral ligament, a tiny Baker's cyst and a tiny oblique tear between the posterior horn and body of the medial meniscus.  

A VA outpatient note, dated in August 2006, showed pain with McMurray's testing, minimum swelling in the medial suprapatella and tenderness at insertion to the femoral condyle, with full range of motion and negative varus/valgus stress testing and Lachman's.  The assessment included possible meniscus degeneration/tear and tendonitis.  

When evaluated by VA in October 2006, the Veteran reported that he could stand from three to eight hours with only short rest periods, and could walk 1/4 mile.  On examination, the Veteran's gait and weight bearing was normal and there was no swelling or instability in the left knee.  Extension/flexion was from zero to 135 degrees with pain beginning at 120 degrees, and no additional limitation of motion on repetitive movement.  An x-ray study was normal and showed no evidence of arthritis.  The diagnoses included post-operative left knee arthroscopy with no bony residuals.  

A VA MRI of the left knee in October 2006 showed the menisci was intact without evidence of a tear, negative Baker's cyst, mild to moderate medial tibiofemoral compartment chrondrolysis, and some edema along a mildly thickened proximal medial collateral ligament.  

When examined by VA in December 2010, the examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history and the findings on examination.  The Veteran reported that he could stand for a half hour and walk one to three miles before resting.  On examination, the Veteran's gait was normal and there was no evidence of abnormal weight bearing, inflammatory arthritis or instability.  There was some mild peripatellar crepitus.  Extension/flexion was from zero to 140 degrees without pain, and there was no additional limitation of motion on repetitive movement.  X-ray studies were unremarkable and showed no evidence of joint effusion, degenerative changes or soft tissue abnormalities.  The diagnoses included mild chondromalacia of the left knee.  The examiner commented that the residuals of the Veteran's service-connected left knee disability and (nonservice-connected) left thigh disability did not cause more than mild impairment, overall, and that x-ray studies of his left knee were better than most people his age, size and occupation.  The examiner opined, in essence, that the Veteran's was not unemployable due to his left knee disability and should be able to participate in many activities, including his occupation as a mechanic.  

The evidentiary record also includes numerous VA outpatient records showing treatment for various maladies, including left knee pain from 2003 to 2011.  As the records did not show any additional findings or abnormalities from the medical reports discussed above, additional discussion of these records is unnecessary as the information would be redundant.  

At this point, it should be noted that the Veteran was assigned a 10 percent evaluation for his left knee disability by the RO in December 2006, based on a finding of functional loss due to pain on motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

With regard to an evaluation in excess of 10 percent for the left knee disability, the Veteran is not shown to have flexion limited to 30 degrees or less, or any limitation of extension.  Therefore, a rating in excess of 10 percent based on limitation of motion under DC 5260 or 5261 is not assignable.  

Other potentially applicable rating codes which may provide a basis for assigning a higher evaluation include DC 5256, but that requires ankylosis of the knee joint, which is not shown.  Under DC 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability, and 30 percent for severe symptoms.  Here again, however, the record fails to show any instability or subluxation.  

DC 5259 provides for a 10 percent evaluation for removal of semilunar cartilage, and a 20 percent evaluation under DC 5258 for dislocated, semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  Based on the diagnostic studies and clinical findings of record, however, the Veteran is not shown to have any of the manifestations for a separate evaluation for cartilage disability under these provisions of the rating schedule.  

The Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, the Board has considered the Veteran's assertions that he has chronic pain on prolonged standing, walking or when climbing stairs.  However, the objective findings from the VA examinations and outpatient reports did not show any instability or subluxation of the left knee with essentially normal range of motion and pain only at the end point of motion (120 degrees) on VA examination in 2006.  Moreover, the examiner opined that there was no additional limitation of motion due to pain on repetitive motion.  

In this case, the record does not reflect additional functional impairment commensurate with the criteria necessary for an evaluation in excess of 10 percent.  The Board recognizes that the Veteran has left knee pain on a daily basis.  However, the medical reports simply do not show any additional functional loss of use due to pain or on repetitive use of the left knee to any measurable degree.  Absent this, the Board finds that the level of functional impairment is adequately compensated by the 10 percent evaluation currently assigned.  

Applying the appropriate diagnostic codes to the facts of this case, the objective assessment of the Veteran's present impairment from his left knee disability does not suggest that he has sufficient symptoms so as to a warrant an evaluation in excess of 10 percent.  Accordingly, the Board finds that the 10 percent evaluation currently assigned accurately depicts the severity of the condition during the pendency of this appeal, and there is no basis for a higher staged rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2011).  In this regard, the Board notes that the Veteran does not claim, nor does the evidence of record show any periods of hospitalization for his service-connected left knee disability, nor is there any objective evidence of marked interference with employment due solely to the service-connected disability.  

Moreover, the Board finds that the manifestations of the Veteran's left knee disability are consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestations related to the service-connected disability are unusual or exceptional.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Id.  

In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The does not allege that he is unable to work because of his left knee disability, nor does the evidence of record suggest that he is unemployable due to his left knee disability.  On the contrary, the Veteran is currently employed as a mechanic and has worked in that capacity for more than 30.  Furthermore, the December 2010 VA examiner opined that his left knee disability would not have any material effect on most activities or his employment.  Based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.  


ORDER

An increased evaluation for a left knee disability is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


